SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended01 October, 2012 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Director/PDMR Shareholding dated10 September 2012 Exhibit 1.2 Transaction in Own Shares dated10 September 2012 Exhibit 1.3 Q2 2012 Payments of Dividend in Sterling dated11 September 2012 Exhibit 1.4 Transaction in Own Shares dated13 September 2012 Exhibit 1.5 Transaction in Own Shares dated17 September 2012 Exhibit 1.6 Transaction in Own Shares dated20 September 2012 Exhibit 1.7 Transaction in Own Sharesdated24 September 2012 Exhibit 1.8 Director/PDMR Shareholding dated26 September 2012 Exhibit 1.9 Director/PDMR Shareholding dated27 September 2012 Exhibit 1.10 Transaction in Own Shares dated27 September 2012 Exhibit 1.11 Director/PDMR Shareholding dated28 September 2012 Exhibit 1.12 Transaction in Own Shares dated28 September 2012 Exhibit 1.13 Total Voting Rights dated28 September 2012 Exhibit 1.1 ﻿BP plc- Director/PDMR Shareholding BP plc- 10 September 2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 September 2012 by Computershare Plan Managers that on 10 September 2012 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.347 per share through participation in the BP ShareMatch UK Plan :- Director Mr I.C. Conn 73 shares Mr B. Gilvary 73 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 73 shares Mr B. Looney 73 shares Mr D. Sanyal 70 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.2 ﻿ BP plc- Transaction in Own Shares BP plc-10September2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 10 September 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 10 September 2012 Number of ordinary shares transferred: 69,732 Highest transfer price per share: £4.55 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,830,517,612 ordinary shares in treasury, and has 19,036,352,645 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.3 BP plc- Q2 2012 Payments of Dividend in Sterling BP plc-11September2012 BP p.l.c. Second quarter interim dividend for 2012 Payments of dividends in sterling On 31 July 2012, the Directors of BP p.l.c. announced that the interim dividend for the second quarter 2012 would be US$0.08 per ordinary share (US$0.48 per ADS). This interim dividend is to be paid on 25 September 2012 to shareholders on the share register on 10 August 2012. The dividend is payable in cash insterling to holders of ordinary shares and in US dollars to holders of ADSs. A scrip dividend alternative has been made available for this dividend allowing shareholders to elect to receive their dividend in the form of new ordinary shares and ADS holders in the form of new ADSs. Sterling dividends payable in cash will be converted from USdollars at an average of the market exchange rate over the four dealing days from 5 September 2012 to 10 September 2012 (£1 US$ 1.59455). Accordingly, the amount of sterling dividend payable in cash on 25 September 2012 will be: pence per share. Details of the first quarter dividend and timetable are available at www.bp.com/dividends and details of the Scrip Dividend Programme are available at www.bp.com/scrip. Jens Bertelsen Deputy Company Secretary Exhibit 1.4 BP plc- Transaction in Own Shares BP plc-13 September2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 13 September 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 13 September 2012 Number of ordinary shares transferred: 695,474 Highest transfer price per share: £4.347 Lowest transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,829,822,138 ordinary shares in treasury, and has 19,037,195,419 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.5 BP plc- Transaction in Own Shares BP plc-17September2012 ﻿ BP p.l.c. Transaction in own shares BP p.l.c. announces that on 17 September 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 17 September 2012 Number of ordinary shares transferred:36,381 Highest transfer price per share: £4.20 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,829,785,757 ordinary shares in treasury, and has 19,037,550,700 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.6 ﻿ BP plc- Transaction in Own Shares BP plc-20September2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 20 September 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 20 September 2012 Number of ordinary shares transferred:20,923 Highest transfer price per share:£4.20 Lowest transfer price per share: £4.55 Following the above transfer, BP p.l.c. holds 1,829,764,834 ordinary shares in treasury, and has 19,038,064,583 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.7 ﻿ BP plc- Transaction in Own Shares BP plc-24September 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 24 September 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 24 September 2012 Number of ordinary shares transferred:17,378 Highest transfer price per share: £4.55 Lowest transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,829,747,456 ordinary shares in treasury, and has 19,038,240,649 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.8 ﻿ BP plc- Director/PDMR Shareholding BP plc-26September2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons On 25 September 2012 BP p.l.c. was advised by Equiniti that on 25 September 2012 the following individuals acquired the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their name at a Reference share price of $7.035 per share, through the BP Scrip Dividend Programme. Ordinary Shares Dr M.C Daly Senior executive (a person discharging managerial responsibility) 69 Mr B. Looney Senior executive (a person discharging managerial responsibility) Mr D Sanyal Senior executive (a person discharging managerial responsibility) Mrs C. F. Shorten Conn Connected person of Mr I. C. Conn, a Director of BP p.l.c. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R Exhibit 1.9 ﻿ BP plc- Director/PDMR Shareholding BP plc-27September2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 26 September 2012 by SEB Sweden that on 25 September 2012 Mr Carl-Henric Svanberg, a Director of BP p.l.c., acquired 10,965 BP ordinary shares (ISIN number GB0007980591) at a Reference share price of $7.035 per share, through the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R Exhibit 1.10 ﻿ BP plc- Transaction in Own Shares BP plc-27September 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 27 September 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 27 September 2012 Number of ordinary shares transferred: 11,663 Highest transfer price per share: £4.55 Lowest transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,829,735,793 ordinary shares in treasury, and has 19,053,373,668 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.11 ﻿ BP plc- Director/PDMR Shareholding BP plc-28September2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 27 September 2012 by Fidelity Stock Plan Services LLC, that on 25 September 2012 the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the number of BP Restricted Share Units shown opposite their name at a Reference share price US$42.260 per ADS (ISIN number US0556221044), as a result of participation in the Scrip Dividend Programme. 1 ADS is equivalent to 6 ordinary shares. Deferred Annual Bonus Plan Executive Performance Plan Restricted Share Plan Long Term Performance Plan Mr M. Bly Mr R. Fryar N/A Mr A. Hopwood N/A Mr H. L. McKay N/A This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R Exhibit 1.12 ﻿ BP plc- Transaction in Own Shares BP plc-28September2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 28 September 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 28 September 2012 Number of ordinary shares transferred: 604,982 Transfer price per share: £4.46 Following the above transfer, BP p.l.c. holds 1,829,130,811 ordinary shares in treasury, and has 19,053,994,550 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.13 ﻿ BP plc- Total Voting Rights BP plc-28September2012 BP p.l.c. Total voting rights and share capital As at 28 September 2012, the issued share capital of BP p.l.c. comprised 19,053,994,550 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,829,130,811. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 19,059,077,050. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FSA's Disclosure and Transparency Rules. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:01October2012 /s/ J. BERTELSEN J. BERTELSEN Deputy Company Secretary
